ORDER

PER CURIAM.
Appellant, Darryl Walton, appeals the judgment of the Circuit Court of the City of St. Louis wherein it denied his Rule 24.035 motion without an evidentiary hearing after he pled guilty to the class B felony of sale of a controlled substance, RSMo section 195.211 (1994). We affirm.
We have reviewed the briefs of the parties and legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we *31affirm the judgment pursuant to Rule 84.16(b).